PSICD

 

UN|TED STATES DlSTR|CT COURT \"~\;;-,/",';.`;.
VVESTERN DlSTRlCT OF NEV\)r YORK a _
KEV|N E. GRANGER,
Plaintiff,
v. 19-CV-6210 CJS

ORDER
lVlS. SPALLD|NG, Police Officer,

Defendant.

 

Pro se l:’laintiff1 Kevin E. Granger, is a prisoner confined at the Nlid-State
Correctional Faciiity. He filed a complaint asserting claims under 42 U.S.C. §1983,
Docket item 2, in the United States District Court for the Southern District of New Yorl<,
but he did not pay the filing fee. The case Was transferred to this Court by Hon. Co||een
l\/lclvlahon, who found that venue lies in the Western District. Docket item 3. As discussed
further be|oW, P|aintifl"s application to proceed in forma pauperis (that is, as someone
Who should have the prepayment of the ordinary filing fee Waived because he Cannot
afford it), Docket item ‘l, is incomplete.

The Clerl< of Court shall administratively terminate this action. lf Plaintlff Wlshes to
reopen this case, he must notify the Court in Writing within 30 days of the date of this
Order and must include either ('l) a properly supported motion to proceed in forma
pauperis along With the required certification of P|aintiff‘s inmate trust fund account (or
institutional equivalent) and authorization form, or (2) the $350.00 filing fee and the $50.00

administrative fee ($400.00 total).

DISCUSSlON

A party commencing a civil action in this Court ordinarily must pay a $350.00 filing
fee as well as a $50.00 administrative fee.1 See 28 U.S.C. § 1914; Judicia| Conference
Schedule of Fees, District Court Miscellaneous Fee Schedule;2 Western District of New
York, District Court Schedule of Fees.3 lf a "prisoner" (as defined in 28 U.S.C. § 1915(h))
Wishes to commence a civil action, the prisoner must either (1) pay those fees or (2)

obtain permission to proceed in forma pauperis, under 28 U.S.C. § 1915.

|. REQU|REMENTS FOR IN FORMA PAUPERIS APPL|CATlON
The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321

(April 26, 1996), Which amended 28 U.S.C. § 1915, established certain requirements that
a prisoner must meet in order to proceed in forma pauperis. Those requirements are

summarized below.

A. Supporting Affidavit or Affirmation

Under 28 U.S.C. § 1915(a)(1), a prisoner seeking to bring a civil action in forma
pauperis must submit an affidavit or affirmation detailing the prisoner's assets and
liabilities and swearing under oath that the prisoner is unable to pay the $350.00 filing

fee. A motion to proceed in forma pauperis should be supported by such an affidavit or

 

1Effective lVlay 1l 2013, the Judiclal Conference of the United States added an administrative fee of $50.00
to the cost of filing a civil lawsuit in district court. See September 2012 Report of the Proceedings of the
Judicial Conference of the United States, available at http://www.uscourts.gov/about-federal-courtslreports-
proceedings-judicial-conference-us. But this additional administrative fee does not apply to prisoners who
are granted permission to proceed in forma pauperis. See generally id.

2 Availabie at http://www.uscourts.gov/services-formslfees/district-court-misce|laneous-fee-schedu|e.

3 Availabie at http://www.nywd.uscourts.gov/fee~schedule.

2

affirmation filed at the same time as the complaint The United States District Court for
the Western District of New York has made available a form motion to proceed in forma
pauperis with supporting affirmation“ that is designed to help pro se litigants (such as the

P|aintiff here) comply with 28 U.S.C. § 1915(a)(1),

B. Certification of inmate Trust Fund Account

Under 28 U.S.C. § 1915(a)(2)l a prisoner seeking to proceed in forma pauperis
also must submit a certified copy of the prisoner's inmate trust fund account statement
(or an institutional equivalent) for the six months immediately before the prisoner's
complaint Was filed. The prisoner must obtain this certified account statement from the
appropriate official at each correctional facility where the prisoner was confined during
that six-month period. See 28 U.S.C. § 1915(a)(2). Alternatively, the prisoner may have
prison officials complete and sign the "Prison Certification Section" of the court's form
motion referred to above. See supra note 4. ln the "Prison Certification Section," prison
officials provide the information in the prisoner's trust fund account statement required by

28 u.s.c. § 1915(a)(2).

C. Authorization Form

A prisoner seeking to proceed in forma pauperis also is required to submit a signed
authorization form,5 permitting the institution in which the prisoner is confined to pay-

over time, if necessary-the $350.00 filing fee from the prisoner's trust fund account (or

 

‘ The court has ordered that a form motion to proceed in forma pauperis with supporting aermation be
mailed to the plaintiff. The form also is available at http://www.nywd.uscourts.gov/pro-se-forms.

5 The Court has ordered that an authorization form be mailed to the piaintiff. The form also is available at
http://www.nywd.uscourts.gov/pro-se-forms.

institutional equivalent). See 28 U.S.C. § 1915(b)(1)-(4). ln other words, even if the
prisoner is granted in forma pauperis status, the prisoner must pay the full $350.00 filing
fee in installments See 28 U.S.C. § 1915(b)(1)-(2). The initial payment will be 20% of
the average monthly deposits to the prisoner's account or 20% of the average monthly
balance in the prisoner's account for the six-month period immediately preceding the filing
of the compiaint, whichever is greater. See 28 U.S.C. § 1915(b)(1). For each month after
that, as long as the amount in the prisoner's account exceeds $10.00, the agency having
custody of the prisoner will deduct from the prisoner's account and fonlvard to the Clerk
of Court an installment payment equal to 20% of the preceding month's income that was
credited to the prisoner's account. See 28 U.S.C. § 1915(b)(2). Those payments

continue until the $350.00 fee is paid in full. /d.

|l. ADM|N|STRAT|VE TERM|NAT|ON OF TH|S ACT|ON
Here, P|aintiff did not pay the $350.00 filing fee or the $50.00 administrative fee

that ordinarily is required to commence a civil action. Nor did he submit a certification of
his inmate trust fund account, see 28 U.S.C. § 1915(a)(1)-(2), or an authorization form,
see 28 U.S.C. § 1915(b). Therefore, the Clerk of Court shall administratively terminate
this action6 without filing the Comp|aint or assessing a Hling fee, as ordered below. As
also ordered below, P|aintiff is granted leave to reopen this action no later than thirty days

from the date of this Order.

 

6 Such an administrative termination is not a “dismissa|" for purposes of the statute of limitations Thereforel
if the case is reopened under the terms of this order, it is not subject to the statute of limitations time bar as
long as it originally was timely filed. See Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule);
McDowelI v. Del. State Police, 88 F.3d 188, 191 (3d Cir. 1996); see also Williams-Guice v. Bd. of Educ., 45
F.3d 161, 163 (7th Cir. 1995).

lll. DEFERMENT OF SCREEN|NG UNDER 28 UNlTED STATES CODE
SECTIONS 1915(E)(2) & 1915A

The court is required to screen civil actions filed by prisoners and dismiss them if
they: (1) are frivolous or malicious; (2) fail to state a claim upon Which relief may be
granted; or (3) seek monetary relief against a defendant who is immune from such relief.
See 28 U.S.C. § 1915(e)(2); 28 U.S.C. § 1915A; see also 42 U.S.C. § 1997e(c)
(dismissal of prisoner actions brought With respect to prison conditions). Because P|aintiff
did not properly commence this action, this Court Wi|| defer the mandatory screening
process until this case is reopened-if, in fact, it is reopened. lf this action is reopened
and then dismissedl installment payments of the filing fee under 28 U.S.C. § 1915 will not
be suspended, and the prisoner will not be permitted to obtain a refund of the filing fee or
any part of it that already has been paid.

Additionally, if a prisoner has, on three or more prior occasions while incarcerated,
brought in federal court an action or appeal that Was dismissed because it was frivolous
or malicious or because it failed to state a claim upon which relief may be grantedl he will
not be permitted to bring another action in forma pauperis unless he is "under imminent

danger of serious physical injury." See 28 U.S.C. § 1915(g).

ORDER

 

lT lS HEREBY ORDERED that P|aintist application to proceed in forma pauperis
is DENIED without prejudice; and it is further
ORDERED that the Clerk of Court shall administratively terminate this action

without filing the Comp|aint or assessing a filing fee; and it is further

ORDERED that the Clerk of Court is directed to send to P|aintiff a form motion to
proceed in forma pauperis with supporting affirmation; and it is further

ORDERED that if P|aintiff wishes to reopen this action, he shall so notify this Court1
in Writing, no later than thirty days from the date of this Order. This writing must include
either (1) a properly supported motion to proceed in forma pauperis along with the
required certification of Piaintiff‘s inmate trust fund account (orthe institutional equivalent)
and authorization form, or (2) the $350.00 filing fee and the $50.00 administrative fee
($400.00 tota|); and it is further

ORDERED that upon P|aintiff's submission of either (1) a motion to proceed in
forma pauperis along with the required certification of P|aintist inmate trust fund account
and authorization form, or (2) the $350.00 filing fee and the $50.00 administrative fee
($400.00 totai)l the Clerk of Court shall reopen this case.

SO ORDERED.
Dated: MQR 35 , 2019

Rochester, New York
7 .
wm iu thrul/@C
CHARLES J. USA
UNlTED STA ST lCT JUDGE

